Title: To James Madison from George W. Erving, 29 July 1802
From: Erving, George W.
To: Madison, James


					
						No. 9
						Sir.
						American Consulate London July 29th. 1802
					
					You will doubtless receive thro’ a variety of channels the declaration of war against the 

United States by the Emperor of Morrocco: The inclosed are copies of letters which have come to 

me upon that subject from Mr. Simpson & from our Consul at Gibraltar; in consequence of 

which as well as of information from Mr. King I have published a notification to our citizens here, 

& forwarded the information to our Consuls in Germany & Holland.  The present appears to be a 

period peculiarly favorable for the Extirpation of those hordes of pirates upon the African coast; 

all Europe is sensible that their existance has been too long suffered, & the power which has 

supported & countenanced them the most, (if she has the disposition) is certainly not in a 

Capacity to preserve them.  The French undoubtedly meditate an attack upon Algiers under 

pretence of supporting the honor of their flag, but with a view doubtless of making a permanent 

settlement on that important part of the Barbary Coast, and there can be no pretext, (whatever the 

projects of the French against these pirates may be) for any European power except Turkey to 

interfere; & such a design is the more probable, as it must necessarily be the policy of France by some 

means or other to obtain possession of Ægypt; in the division of the Turkish Empire which is manifestly 

intended, Candia & Cyprus if not the Morea also will naturally fall to her share; thus having hold of 

Ægypt as it were by both ends it will be open to her conquests whenever the convenient moment may 

arrive, & the station of Cyprus will overawe Syria & effectually prevent any diversion in that quarter.  

With a view to this great plan probably, Marseilles was made a free port, for what more plausible 

pretext for the commencement of their Operations (if a pretext were wanting) coud offer, than the 

situation of Marseilles; to what purpose it will be said have we opened this port if a banditti are to be 

suffered at the very door to intercept our customers & friends.  But we are interested to know how 

the English would act; their forces it is said yet linger at Malta; if so, it is probable that (without a 

pretext for assisting the Barbarians,) they may resort to the next best measure of dividing their 

spoil; they may gain some of our good will by joining us in an attack upon the Moors, & locate 

themselves opposite to their own Gibraltar.  Be this as it may, they certainly will be very watchful 

of every movement of the French towards the possession of Ægypt; And every project of this sort 

will doubtless be beneficial to us, if not to themselves.
					The grand speculations of Buonopartes ambition in this part of the world must withdraw 

his attention certainly for a long time from Louisiania, besides the many obvious reasons which 

good policy woud suggest why he shoud not interfere with us in that quarter, amongst the first 

of which appears to be the necessity he will be under of receiving from us for a long time the 

means of supporting the very large forces with which St. Domingo & Guadelope must be 

preserved.
					The official subject of this letter has led me into these reflections, which may not be 

acceptable, and which I hope you will Excuse.  I have the honor to be Sir with the Most perfect 

Respect Your very obt. St.
					
						George W Erving
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
